I

TDCJ Offender Details .
     ~~
                                                                                                    Page 1 of2

                                                                                           gI, biD--m
                                                                                          New Offender Search
          TE:_XAS DEI?ART:MENJJ QIF CRIMlNAI.. JUSTICE_




    Offender Information Details
      Return to Search list



    SID Number:                                 04329357·

    TDCJ Number:                                01704110

    Name:                                       RIVERA,JUAN JR

    Race:                                       H

    Gender:                                     M
    DOB:                                        1970-11-07

    Maximum Sentence Date:                      2017-01-20

    Current Facility:                           LINDSEY SJ

    Projected Release Date:                     2017-01-20

    Parole Eligibility Date:                    NOT AVAILABLE

    Offender Visitation Eligible:               YES

    Information provided is updated once daily during weekdays and multiple times per day
    on visitation days. Because this information is subject to change, family members and
    friends are encouraged to call the unit prior to traveling for a visit.



    SPECIAL INFORMATION FOR SCHEDULED RELEASE:

    Scheduled Release Date:                   Offender is not scheduled for release at this time.

    Scheduled Release Type:                   Will be determined when release date is scheduled.

    Scheduled Release Location:               Will be determined when release date is scheduled.


     '     - ··.'             ·'
'    \.
          Parole Review Information
    Offense History:
          Offense                         Sentence                             Sentence (YY-
                         Offense                         County Case No.
           Date                             Date                                 MM-DD)
                    I                 I              I         I           I


http://offender.tdcj.texas.gov/OffenderSearch/offenderDetail.action?sid=04329357                      9/1/2015